GARRETT, J.,
concurring:
{15 While I concur, additional comments are needed. The attorney fee order was entered on December 17, 1998. Appellant's motion to vacate was filed 26 days later, on January 12, 1999. Therefore, this appeal from the order denying the motion to vacate must be considered in the light of 12 0.8. *1005Supp. 197? § 1081.1 (B)3 The trial court has almost unlimited power to vacate its judgment within 80 days after its rendition. Colquitt v. Hill, 1984 OK CIV APP 18, 680 P.2d 994. However, its order, to vacate or not to vacate, is not reversible unless an abuse of discretion is shown. Craig v. Cabelka, 1992 OK CIV APP 98, 838 P.2d 532.
[ 16 When an order is entered by the trial court upon the motion of a party to vacate a judgment under the power and authority granted by § 1081.1, the issue on appeal is whether the trial court's response to the motion constituted an abuse of discretion. Cf. Yery v. Yery, 1981 OK 46, 629 P.2d 3957. Was the attorney fee excessive, unreasonable and contrary to law? Did the court abuse its discretion when it entered the order and, as applicable here, when it refused to vacate the order when requested, within term time? Both questions should be answered in the affirmative.
117 Plaintiff sued Defendant for $485.25. On its face, an attorney fee of $8,300.00 in an action involving $485.25 is excessive and unreasonable. This is especially true in a small claims case, but I would so hold, in the absence of extreme conditions, in any action.
118 One of the purposes of the small claims act is to make available to litigants a simple, swift and inexpensive method to settle minor civil disputes. As our Supreme Court said in Thayer v. Phillips Petroleum Co., 1980 OK 95, 613 P.2d 1041, "We may reasonably assume that people who use it [small claims court] expect the expense to be minimal." As originally enacted, the Act did not allow attorney fees. Now, the statute [see 12 O.S. Supp.1995 § 1751 (C)] allows such fees where otherwise allowed by law, but limits the fee to 10% of the judgment in uncontested cases.
19 In this appeal it is disputed whether the case was contested. However, whether contested or uncontested, small claims procedure restricts the parties in their legal activities. The plaintiff's claim is required to be stated on an affidavit substantially in the form prescribed by statute. The forms are available at the court clerk's office. The clerk is required to assist the claimant by drafting the affidavit if claimant desires. The defendant is not required to file an answer or other pleading to deny or contest a claim. The defendant may file an answer and/or file a counterclaim or setoff. If the defendant decides to file such a response to the plaintiff's claim, it is required to be on an affidavit substantially in the form prescribed by statute. The forms are available at the court clerk's office.
120 The applicable statutes neither contemplate nor authorize extensive activity by lawyers in these actions. Discovery is not permitted. Lawyers are allowed, but are not required. The Judge runs the show. The procedure is informal. Pre-trial procedures, motions and orders are not authorized. The usual evidentiary rules are not required. A motion to transfer the case to another docket and a motion (request) for jury trial are allowed. Otherwise only minor motions or requests are allowed. If the parties want the court to take some action, a simple oral request is sufficient. And, on and on.
121 Apparently, in this case the lawyers conducted themselves substantially as they would in an action on the regular civil docket. The trial court should not have allowed numerous motions and time consuming activity. This was error. As one who has been there many times, I must admit that lawyers can be, and often are most insistent. By the same token, the court can easily control the lawyers' activity and conduct of the hearing and trial, and should do so. |
1 22 The legislative intent, as expressed in the Small Claims Act, should be given effect. As above stated, a quick, simple and inexpensive method of administering justice is the goal.
1283 I agree that this case must be reversed and remanded for a new hearing on the amount of attorney fees to be awarded to Plaintiff.
41 24 I concur.

. Section 1031.1 was again amended in 1999, but the 1999 amendment is not material to the issues presented in this appeal.